In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-685V
                                     Filed: March 28, 2016
                                         UNPUBLISHED
*********************************
SHIRLEY F. CROOKSHANKS,                           *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Elizabeth Muldowney, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On July 31, 2014, Shirley F. Crookshanks (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered Guillain-
Barré Syndrome (“GBS”) resulting from the trivalent influenza (“flu”) vaccine she
received on October 26, 2012 and/or the tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccine she received on October 28, 2012. Petition at 1. On January 13, 2016, the
undersigned issued a decision awarding compensation to petitioner based on the
parties’ stipulation. (ECF No. 30).

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On March 25, 2016, petitioner filed an unopposed motion3 for attorneys’ fees and
costs. (ECF No. 34). Petitioner requests attorneys’ fees and costs in the amount of
$19,896.75 and petitioner’s out-of-pocket costs in the amount of $870.88 for a total
amount of $20,767.63. In compliance with General Order #9, petitioner has filed a
signed statement indicating petitioner incurred $870.88 in out-of-pocket expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

        Accordingly, the undersigned awards the total of $20,767.634 as follows:

                A lump sum of $19,896.75, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Elizabeth Muldowney; and

                A lump sum of $870.88, representing reimbursement for petitioner’s
                 costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3 Petitioner’s motion is titled as an unopposed motion. Furthermore, petitioner indicates in her motion that
respondent’s counsel advised her on March 22, 2016 that respondent “did not object to the overall
amount of fees and costs.” Motion, filed Mar. 25, 2016 at ¶ 4 (ECF No. 34).

4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2